GUNTHER, Judge,
dissenting.
I respectfully dissent. As to the father’s cross-appeal, I would affirm the trial court’s award of attorney’s fees to the mother in her petition for modification of a court order for child support. In my view, the trial court is authorized by § 61.16, Florida Statutes to award attorney’s fees to the mother in her post-judgment proceeding for modification of an order of child support brought pursuant to § 61.14(1). The fact that the order for child support was entered as a result of her successful paternity suit does not alter the fact that it is simply an order for child support. The pertinent part of § 61.14 states:
Enforcement and modification of support, maintenance, or alimony agreements or orders.
(1) When the parties enter into an agreement for payments for, or instead of, support, maintenance, or alimony, whether in connection with a proceeding for dissolution or separate maintenance or with any voluntary property settlement, or when a party is required by court *268order to make any payments, and the circumstances or the financial ability of either party changes or the child who is a beneficiary of an agreement or court order as described herein reaches majority after the execution of the agreement or the rendition of the order, either party may apply to the circuit court of the circuit in which the parties, or either of them, resided at the date of the execution of the agreement or reside at the date of the application, or in which the agreement was executed or in which the order was rendered, for an order decreasing or increasing the amount of support, maintenance, or alimony, and the court has jurisdiction to make orders as equity requires, with due regard to the changed circumstances or the financial ability of the parties or the child, decreasing, increasing, or confirming the amount of separate support, maintenance, or alimony provided for in the agreement or order. (Emphasis added.)
As I read § 61.14(1), upon motion of either party, the circuit court has jurisdiction to modify any court order which requires child support without regard to the origin of the court order.
Attorney’s fees can be awarded pursuant to § 61.16 which states:
Attorney’s fees, suit money, and costs. The court may from time to time, after considering the financial resources of both parties, order a party to pay a reasonable amount for attorney’s fees, suit money, and the cost to the other party of maintaining or defending any proceeding under this chapter, including enforcement and modification proceedings. The court may order that the amount be paid directly to the attorney, who may enforce the order in his name. (Emphasis added.)
Thus, I conclude that § 61.16 authorizes an award of attorney’s fees to the mother since she is seeking a modification of a court order for child support which the trial court has jurisdiction to hear pursuant to Chapter 61.
As to the mother’s appeal, I would affirm the amount of the trial court’s award for attorney’s fees. In my view, the evidence supports the award and the appellant has failed to demonstrate that the trial court has abused its discretion in determining the amount of the attorney’s fees award.